UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


JOHN W.,1

Plaintiff,
                                                        Case No. 18-cv-2453-RMM
v.

KILOLO KIJAKAZI,2
Acting Commissioner of Social Security,

Defendant.


                          MEMORANDUM OPINION AND ORDER

        Plaintiff John W. brings this action under the Social Security Act, 42 U.S.C. § 405(g),

seeking review of a decision of the Commissioner of Social Security (“the Commissioner”) to

partially deny his claim for disability insurance and supplemental security income benefits. The

ALJ found Mr. W. to be disabled and eligible for benefits, but concluded that the disability arose

at a date approximately three years later than the alleged onset of his disability. District Judge

John D. Bates referred the case to the undersigned for all purposes and trial upon the parties’

consent to proceed before a magistrate judge. See Referral Order, ECF No. 20. Pending before

the Court are Mr. W.’s Motion for Judgment of Reversal, ECF No. 15, and the Commissioner’s




        1
         Plaintiff’s name has been partially redacted in keeping with the recommendation of the
Committee on Court Administration and Case Management of the Judicial Conference of the
United States. See Mem. from Hon. Wm. Terrell Hodges, Chair, Comm. on Ct. Admin. & Case
Mgmt., to Chief Judges of the U.S. Cts. of Appeals, Chief Judges of the U.S. Dist. Cts., Clerks of
the U.S. Cts. of Appeals, and Clerks of the U.S. Dist. Cts. (May 1, 2018), available at
https://www.uscourts.gov/sites/default/files/18-ap-c-suggestion_cacm_0.pdf.
        2
        Kilolo Kijakazi became Acting Commissioner of Social Security on July 9, 2021.
Pursuant to Federal Rule of Civil Procedure 25(d) and the last sentence of 42 U.S.C. § 405(g),
Ms. Kijakazi is substituted for Nancy A. Berryhill as the Defendant in this case.
Motion for Judgment of Affirmance, ECF No. 17. Upon consideration of the Administrative

Record,3 the parties’ briefs,4 and relevant legal authorities, the Court DENIES Mr. W.’s Motion

for Judgment of Reversal and GRANTS the Commissioner’s Motion for Affirmance for the

reasons set forth below.

                                        BACKGROUND

       Mr. W. has filed multiple applications for social security insurance and disability

insurance benefits, which have gone through multiple levels of review prior to the ruling at issue

in the instant matter. Mr. W. protectively applied for disability insurance benefits on December

18, 2013, and then protectively applied for supplemental security insurance on February 28,

2014. AR 22. He applied for disability benefits again on December 2, 2015. AR 808. The

claims were based on numerous impairments and diagnoses, but Mr. W.’s right wrist impairment

and bilateral shoulder impairments are the focus of his appeal and this memorandum opinion and

order. See Pl.’s Br. at 4–11; Def.’s Mot. at 7–10. In each application, Mr. W. alleged a disability

onset date of May 15, 2013. AR 22, 808. Mr. W. was fifty-two years old at the time of his

initial application. AR 36 (noting birthdate). He is a high school graduate who previously




       3
         References to page numbers in the Administrative Record (“AR”), ECF No. 12, are to
the page numbers provided in the lower right-hand corner of each page of the AR.
       4
        The following filings and documents are relevant for this Memorandum Opinion:
Complaint (“Compl.”), ECF No. 1; Pl.’s Mot. J. Reversal (“Pl.’s Mot.”), ECF No. 15; Pl.’s Br. in
Support of Mot. J. Reversal (“Pl.’s Br.”), ECF No. 15-2; Def.’s Mem. in Support of Mot. J.
Affirmance (“Def.’s Mot.”), ECF No. 17. The Commissioner also filed its memorandum at ECF
No. 18. The Court will refer to ECF No. 17 in this Memorandum Opinion.

        Throughout, page citations to documents in the record other than the AR, see supra note
3, refer to the document’s original pagination, unless the page is designated with an asterisk
(e.g., *1), in which case the reference is to the pagination assigned by PACER/ECF.


                                                2
worked as an independent contractor, delivering televisions, and as a medical technician. AR

24–25, 861.

        Mr. W.’s benefits claims have all been denied upon review except for the claim

underlying the most recent partially favorable decision granting him supplemental security

income benefits beginning October 28, 2016. AR 830. An Administrative Law Judge (“ALJ”)

conducted a hearing and concluded that Mr. W. was not disabled, and thus not eligible for

disability insurance benefits under sections 216(i) and 223(d) of the Social Security Act, from his

alleged onset date through the date last insured. See id. But the ALJ found Mr. W. disabled, and

thus eligible for supplemental security income under section 1614(a)(3)(A) of the Social Security

Act, beginning October 28, 2016. See id. Mr. W. did not submit a request for review of this

decision to the Appeals Council. Mr. W. now asks this Court to reverse the ALJ’s opinion, find

that he was disabled prior to October 28, 2016, and order the Social Security Administration

(“SSA”) to award him benefits pursuant to 42 U.S.C. § 405(g).

   I.      Legal Framework

        To qualify for benefits under the Social Security Act, a claimant must demonstrate a

disability that renders him unable to “engage in any substantial gainful activity by reason of any

medically determinable physical or mental impairment . . . which has lasted or can be expected

to last for a continuous period of not less than 12 months.” 42 U.S.C. §§ 423(a), 423(d)(1)(A),

1382(a)(1), 1382c(a)(3)(A). An applicant must support his claim with “[o]bjective medical

evidence.” Id. § 423(d)(5)(A).

        The Commissioner uses a five-step process to determine whether a claimant is disabled

under the Act. See 20 C.F.R. §§ 404.1520, 416.920; see also Butler v. Barnhart, 353 F.3d 992,

997 (D.C. Cir. 2004) (describing each step). At step one, the claimant must show he is not



                                                 3
engaged in “substantial gainful activity.” 20 C.F.R. §§ 404.1520(a)(4), 416.920(a)(4). At step

two, the claimant must show he has a “severe medically determinable physical or mental

impairment” or a combination of severe impairments that meets certain duration requirements

under the regulations. Id. § 416.920(a)(4)(ii). At step three, the Commissioner must determine

whether the claimant’s impairment or impairments meet or equal an impairment in the

Commissioner’s Listings maintained at 20 C.F.R. pt. 404, subpt. P, app. 1. If the claimant’s

impairment is listed, or if his impairments together “equal” an impairment in the Listings, the

Commissioner will conclude that the individual is disabled and end her inquiry. Id. §§

404.1520(a)(4), 416.920(a)(4); see also Petty v. Colvin, 204 F. Supp. 3d 196, 200 (D.D.C. 2016).

         A claimant is not necessarily precluded from receiving benefits if his impairments do not

meet or equal any entry in the Listings. The Commissioner must next assess the claimant’s

residual functional capacity, or “RFC.” 20 C.F.R. § 404.1520(a)(4), (e); id. § 416.920(a)(4), (e).

Residual functional capacity measures what an individual “can do in a work setting” despite the

person’s physical and mental limitations. Id. § 404.1545(a)(1). The RFC is then used to

determine, at step four, whether the claimant’s impairments prevent him from performing “past

relevant work,” id. §§ 404.1520(a)(4), 416.920(a)(4), and at step five, whether the claimant can

perform other work that exists in the national economy consistent with the claimant’s RFC, age,

education, and work experience. See id.; see also Butler, 353 F.3d 997. If an individual’s claim

fails at either of these steps, the Commissioner will conclude that the individual is not disabled

and deny the claimant’s benefits request. See 20 C.F.R. §§ 404.1520(a)(4), 416.920(a)(4).

   II.      Record Evidence

         Mr. W. has been diagnosed with several severe physical impairments, including obesity,

right hand/wrist degenerative joint disease with triangular fibrocartilage complex tear, tendonitis,



                                                 4
crystalopathy, carpal tunnel syndrome, status-post arthroscopy, debridement of right wrist and

extensor carpi ulnaris tenolysis, left shoulder tendinitis, gout, degenerative joint disease of the

right knee, gastroesophageal reflux disease (“GERD”), degenerative joint disease of the

shoulders, and right foot proximal fifth metatarsal bone island. AR 25, 811. The Court will

focus its record evidence discussion on Mr. W.’s right wrist and bilateral shoulder impairments,

despite numerous other impairments illustrated in the AR, because the parties’ briefs emphasize

these impairments. See Pl.’s Br. at 4–11; Def.’s Mot. at 7–10.

       A. Right Wrist Impairment
       Mr. W. has sought treatment for his right wrist impairment since 2013, with varying

success. He first saw Dr. Nicole Richardson, his then-primary care physician, for hand

discomfort and tingling in April 2013. AR 479. Dr. Richardson noted that Mr. W. had good

range of motion of his bilateral hands, there was no swelling or erythema in either hand, and that

there was mild tenderness in his right hand and wrist. AR 480. Dr. Richardson diagnosed Mr.

W. with right hand pain and, as part of his treatment plan, recommended using over-the-counter

non-steroidal anti-inflammatory drugs (“NSAIDs”), wearing a brace, and taking frequent breaks

at work. See id. X-rays taken of Mr. W.’s right wrist after this examination showed normal

findings other than trace degenerative changes in the right wrist without acute findings or

significant arthropathy and a lesion in the distal ulnar diaphysis. AR 515.

       After Mr. W.’s initial examination with Dr. Richardson, he began seeing orthopedists for

his right wrist pain. Dr. Richardson first referred Mr. W. to Dr. William Burner, an orthopedist.

AR 470. At their initial meeting, in July 2013, Dr. Burner noted a normal wrist examination

except for minimal pain with stress of the distal radial ulnar joint. AR 471. Dr. Burner

diagnosed Mr. W. with possible early degenerative joint disease of the right wrist and injected

Mr. W.’s distal radial ulnar joint with Kenalog—an anti-inflammatory steroid. See id. Dr.

                                                  5
Burner then ordered an MRI, which showed findings consistent with early degenerative joint

disease of the right wrist with tendonitis. AR 461. The treatment plan at the end of this visit

included using a splint, moderating activity, and taking NSAIDs. See id. Mr. W. then saw Dr.

Burner almost four months later after reporting minimal relief from the Kenalog injection. AR

457. He complained that he felt pain especially when he engaged in heavy lifting at work, and

that his splint provided minimal relief. See id. Dr. Burner injected Mr. W. with Kenalog again.

AR 458. In January 2014, Mr. W. returned and reported minimal relief after his Kenalog

injection, but Dr. Burner examined Mr. W.’s wrist, noted no change in pain or symptoms, and

recommended that Mr. W. continue wearing a splint. AR 455–56.

       Mr. W. began seeing Dr. Sean Johnson, another orthopedist, for his right wrist pain. AR

586. During the initial consultation in April 2014, Dr. Johnson’s evaluation found mild

tenderness at the radial scaphoid articulation and distal to the ulna at the triangular fibrocartilage

complex, full flexion-extension of the wrist, and that the distal radial ulnar joint was not tender.

AR 587. Upon consideration of the physical examination and Mr. W.’s record, Dr. Johnson

opined that Mr. W.’s right wrist pain was “sufficiently severe to prevent him from working.”

AR 587–88. Dr. Johnson then injected Mr. W. with Celestone—an anti-inflammatory steroid—

and Lidocaine and recommended he continue wearing a splint. AR 588. At his follow-up visit

in June 2014, Mr. W. reported “quite dramatic relief of symptoms” after the steroid injection and

wearing his brace. AR 594. He still experienced pain when lifting heavy objects but felt his

symptoms had significantly improved and he had no complaints regarding the radial aspect of his

wrist. AR 594–95. But this relief did not last.

       Mr. W.’s right wrist pain returned soon after his first follow-up visit with Dr. Johnson

and became severe enough to require surgical intervention. Mr. W. sought Dr. Johnson’s



                                                  6
assistance in July 2014 after attempting to return to work in a position that involved lifting and

only lasting two days. AR 598. Mr. W. reported significant pain over both the ulnar and radial

aspects of his wrist. See id. Dr. Johnson’s physical examination showed limited sensation and

motion in Mr. W.’s right wrist, along with focal tenderness. See id. Dr. Johnson assessed that

Mr. W.’s impairment was not getting better and that he was unable to work with his condition.

AR 599. Dr. Johnson recommended surgical intervention—specifically an arthroscopy of the

wrist, intra-articular debridement of the triangular fibrocartilage complex, and an extensor carpi

ulnaris tenolysis of the wrist. See id.

       Unfortunately, these surgeries did not provide Mr. W. with relief. Mr. W. underwent an

arthroscopy, debridement surgery, and tenolysis surgery in September 2014. AR 633. Two

weeks later, at his post-operative visit, Mr. W. reported that he still had a significant amount of

pain in his wrist. AR 635. While Dr. Johnson’s physical examination found that Mr. W. had full

range of motion of his hand, there was moderate swelling around his wrist and limited flexion

and extension of the wrist. See id. Dr. Johnson assessed that Mr. W. likely suffered from gout

and prescribed him Indomethacin, an NSAID. AR 636. He also opined that Mr. W. would likely

be unable to work for an additional three months and might have a permanent impairment of his

right wrist. See id. At his post-operative visit in December 2014, Mr. W. noted that he was

attending occupational therapy and reported some improvement; but he still complained of

persistent pain, significant swelling of the wrist, and difficulty lifting light objects. AR 725–26.

Dr. Johnson’s physical examination found mild tenderness and moderate swelling. AR 726. He

found Mr. W.’s progress to be slow and noted a concern that Mr. W. would have a permanent

disability considering the lack of improvement. See id. Mr. W. declined an injection and Dr.

Johnson encouraged continued splint use. See id.



                                                  7
       Further examinations uncovered carpal tunnel syndrome and persistent right wrist pain.

An electrodiagnostic study in January 2015 suggested that Mr. W. suffered from carpal tunnel

syndrome. AR 712–14. During a February follow-up visit, Dr. Johnson suspected carpal tunnel

syndrome after reviewing the results of the electrodiagnostic study and sent Mr. W. to a nerve

conduction study. AR 1283–84. Following the nerve conduction study, in April, Dr. Johnson

injected Mr. W. with a diagnostic steroid to treat the pain associated with carpal tunnel

syndrome. AR 776, 796, 1292–93. During a follow-up visit in May, Mr. W. noted that the

injection did not alleviate his wrist pain. AR 796, 1065. Accordingly, Dr. Johnson diagnosed

Mr. W. with right carpal tunnel syndrome and recommended right carpal tunnel surgery; Mr. W.

agreed to undergo surgery at the earliest convenient date. AR 797.

       Mr. W. continued to report right wrist pain, and Dr. Johnson continued to treat him,

leading to a carpectomy surgery. In October 2015, Mr. W. complained of persistent and

significant pain in his right wrist and Dr. Johnson detected moderate fusiform swelling of the

right wrist and some patchy erosions of the carpal row. AR 1091. Dr. Johnson again suggested

right carpal tunnel release surgery and Mr. W. agreed to undergo surgery. AR 1092. But upon

further review during a January 2016 visit, Dr. Johnson noted Mr. W.’s numerous treatments and

surgeries over the previous two years and Mr. W.’s then-current complaints of refractory pain in

his right wrist and advised Mr. W. that he would either have to live with the pain or undergo

proximal row carpectomy surgery instead of right carpal tunnel release surgery. AR 1341–42.

On October 28, 2016, Mr. W. complained to Dr. Johnson that he was experiencing significant

activity related pain in his right wrist. AR 1474. A physical examination showed a limited range

of motion for his wrist; Dr. Johnson assessed that he was worried the proximal carpectomy

would not solve Mr. W.’s underlying crystalopathy and that it would be best to treat



                                                 8
symptomatically. AR 1475. Dr. Johnson prescribed Mr. W. Indomethacin to treat his gouty

pain. See id. Despite concerns, Mr. W. underwent right proximal row carpectomy and radial

styloidectomy in April 2017. AR 1102. After the surgery, Mr. W. complained of persistent pain

and asked about potential progress for increased range of motion; but Dr. Johnson said the

procedure’s goal was to alleviate pain, not bring back motion. AR 1615–16. Dr. Johnson

recommended carpal tunnel surgery again in August 2017, but Mr. W. declined to undergo

surgery at that time. AR 1650.

          B. Bilateral Shoulder Impairment

          Mr. W. also complained of bilateral shoulder impairment since August 2014. He began

seeing Dr. Gregory Ford with complaints of pain in his left shoulder and noted bilateral rotator

cuff surgeries in 2004 and 2008. AR 607, 611. An x-ray of Mr. W.’s left shoulder showed no

acute fracture, subluxation, or dislocation. AR 611. Dr. Ford diagnosed Mr. W. with tendonitis

of the left shoulder and mild left shoulder impingement syndrome. See id. Dr. Ford prescribed a

trial of Meloxicam and Ultram and advised him to begin a shoulder strengthening exercise

program and to increase his activity as tolerated. AR 612. The following month, Mr. W.

complained of right shoulder pain to Dr. Richardson. AR 1235. In February and March 2016,

Mr. W. complained of bilateral shoulder pain and tenderness; he was encouraged to rest, use cold

compresses, and take NSAIDs. AR 1353–54, 1359.

   III.      Opinion Evidence

          Mr. W.’s record includes opinion evidence from Dr. Johnson along with state agency

physician assessments. Mr. W.’s medical records were reviewed by two state agency physicians

in 2014. Mr. W.’s records were reviewed by Dr. Veronica Bedeau in April and Dr. Fizzeh

Nelson-Desiderio in August. Both doctors opined that Mr. W. could perform light work but was



                                                 9
limited to pushing, pulling, and carrying less than ten pounds with his right hand. AR 94, 133.

Both doctors also opined that Mr. W. was limited with regard to gross and fine manipulation of

his right hand. AR 95, 133. Dr. Nelson-Desiderio noted that Mr. W. was limited with regard to

reaching overhead with his left arm. AR 133.

       Dr. Johnson consistently opined that Mr. W.’s physical capabilities were limited over the

years. In August 2014, Dr. Johnson completed a Physical Capabilities Evaluation in which he

assessed a poor prognosis for Mr. W.’s assumed tendinitis of the right wrist. AR 652. He opined

that Mr. W.’s symptoms were constantly severe enough to interfere with his attention and

concentration required to perform simple work-related tasks. See id. He further opined that Mr.

W. could sit for 8 hours, stand for 4 hours, and walk for 4 hours during an 8-hour workday, but

could never lift an item and could occasionally carry zero to five pounds. AR 652–53. He could

use his right hand for simple grasping twenty-five percent of the day, for pushing and pulling

twenty percent of the day, and fine manipulation for twenty percent of the day. AR 653. Mr. W.

was assessed as occasionally being able to reach above shoulder level but being unable to crawl

or climb. AR 654. Finally, Dr. Johnson noted that Mr. W. required unscheduled breaks

throughout the day to stretch, move around, and release tension in his arms, shoulder, and hands.

AR 654. Dr. Johnson’s concerns continued over the years.

       In January 2015, Dr. Johnson completed a Medical Source Statement Physical. AR 768.

In Dr. Johnson’s report, he opined that Mr. W.’s right wrist impairment resulted in chronic wrist

pain and stiffness and often interfered with his attention and concentration required to perform

simple work-related tasks. See id. He stated that Mr. W. could sit, stand, and walk for 8 hours

total during a workday and could only occasionally lift or carry up to five pounds. AR 768–69.

He further opined that Mr. W. could not use his right hand for simple grasping, pushing and



                                                10
pulling, or fine manipulation. AR 769. Dr. Johnson noted that Mr. W. could never crawl or

climb and that he should avoid moderate exposure to unprotected heights, moving machinery,

and marked changes in temperature and humidity. AR 770. Dr. Johnson’s final note was that

Mr. W.’s persistent severe pain had been refractory, thus making it difficult to treat his right

wrist impairment. AR 771.

         In a February 2018 Treating Source Statement, Dr. Johnson opined that Mr. W. could not

lift, carry, or perform any fine or gross manipulation with his right upper extremity and could

only occasionally reach, handle, finger, feel, and push and pull with his left upper extremity. AR

1047–50. Further, Dr. Johnson noted that Mr. W. would be off task more than twenty-five

percent of the workday and absent more than four days per month. AR 1048.

   IV.      Vocational Expert Testimony During Administrative Hearing

         The administrative hearing on Mr. W.’s claims was held on March 1, 2018. See AR 840.

During the administrative hearing, and per the remand order, a vocational expert answered the

ALJ’s hypotheticals and provided potential jobs that Mr. W. could perform within in the national

economy given certain limitations. AR 843–50. Considering the hypothetical limitations, the

vocational expert testified that such an individual would be capable of working as a router,

inspector, counter clerk, or a bakery worker. AR 845, 847. These potential jobs were used in the

ALJ’s evaluation at step five.

   V.       The ALJ’s Decision
         The ALJ found Mr. W. was disabled, and thus entitled to supplemental security income

benefits under the Social Security Act, but only as of October 28, 2016. AR 829–30. The ALJ

determined that Mr. W. met the insured requirements of the Act; that he had not engaged in

substantial gainful activity since his alleged onset date; and that Mr. W. had several “severe

impairments,” including degenerative disc disease of the right hand, right wrist, left shoulder,

                                                 11
and right shoulder. AR 811. He nevertheless found that Mr. W. was not disabled before October

28, 2016 because his impairments did not meet or equal the severity of any of the impairments in

the Commissioner’s Listings, AR 812, and because significant jobs existed in the national

economy at Mr. W.’s residual functional capacity to permit him to successfully adjust to

available work. AR 813–22. But, beginning on October 28, 2016, the ALJ found that because of

additional RFC limitations, AR 822, more consistent alleged functional limitations, AR 822–27,

and vocational expert testimony, no jobs existed in the national economy that Mr. W. could

perform as of this date. AR 829–30. Instead of filing a request for review to the Appeals

Council, Mr. W. submitted untimely “Exceptions to the Final Decisions,” to which the Appeals

Council did not respond. AR 802–03. Mr. W. now asks that this Court review the ALJ’s

opinion pursuant to 42 U.S.C. § 405(g).

                                     LEGAL STANDARD

       Federal district courts have the authority “to enter, upon the pleadings and transcript of

the record, a judgment affirming, modifying, or reversing the decision of the Commissioner of

Social Security, with or without remanding the cause for a rehearing.” 42 U.S.C. § 405(g).

Remand is appropriate “if the record is incomplete, or if the ALJ’s reasoning is not fully

articulated.” Warfield v. Colvin, 134 F. Supp. 3d 11, 16 (D.D.C. 2015) (citing Ademakinwa v.

Astrue, 696 F. Supp. 2d 107, 111 (D.D.C. 2010)). Reversal is appropriate when “the record in

the case has been thoroughly developed, and a rehearing would merely function to delay the

award of benefits.” Martin v. Apfel, 118 F. Supp. 2d 9, 18 (D.D.C. 2000).

       A reviewing court must uphold the Commissioner’s decision “if it is based on substantial

evidence in the record and correctly applies the relevant legal standards.” Butler, 353 F.3d at

999; 24 U.S.C. § 405(g). “Substantial-evidence review is highly deferential to the agency fact-



                                                12
finder.” Rossello v. Astrue, 529 F.3d 1181, 1185 (D.C. Cir. 2008). This standard only requires

“such relevant evidence as a reasonable mind might accept as adequate to support a conclusion.”

Butler, 353 F.3d at 999 (quoting Richardson v. Perales, 402 U.S. 389, 401 (1971)). The movant

must provide “more than a scintilla [of evidence], but [the standard] can be satisfied by

something less than a preponderance of the evidence.” Fla. Mun. Power Agency v. FERC, 315

F.3d 362, 366 (D.C. Cir. 2003) (quoting FPL Energy Me. Hydro LLC v. FERC, 287 F.3d 1151,

1160 (D.C. Cir. 2002)). “The plaintiff bears the burden of demonstrating that the

Commissioner’s decision [was] not based on substantial evidence or that incorrect legal

standards were applied.” Feenster v. Colvin, 220 F. Supp. 3d 123, 128 (D.D.C. 2016) (alteration

in original) (internal quotation marks and citations omitted).

       A reviewing court must “carefully scrutinize” the entire record when determining

whether the Commissioner’s decision is supported by substantial evidence. Butler, 353 F.3d at

999. Thus, the inquiry focuses on whether the ALJ “has analyzed all evidence and has

sufficiently explained the weight he has given to obviously probative exhibits.” Crawford v.

Barnhart, 556 F. Supp. 2d 49, 52 (D.D.C. 2008) (quoting Butler, 353 F.3d at 999). Courts,

however, “may not reweigh the evidence and replace the [Commissioner’s] judgment regarding

the weight of the evidence with its own.” Cunningham v. Colvin, 46 F. Supp. 3d 26, 32 (D.D.C.

2014) (quoting Brown v. Barnhart, 370 F. Supp. 2d 286, 288 (D.D.C. 2005)).

                                          DISCUSSION

       Mr. W. challenges the ALJ’s finding that he became disabled on October 28, 2016 and

was not disabled prior to that time.5 He broadly contends that the ALJ’s decision is not




       5
         Mr. W. claims to have been disabled since May 15, 2013, and applied for disability
benefits on December 18, 2013. See AR 808.
                                                13
supported by substantial evidence because (1) it does not give appropriate weight to the medical

opinions of Dr. Johnson, Mr. W.’s treating physician; and (2) it is not based upon a logical

bridge between the evidence and this finding. See Pl.’s Br. at 1. The Commissioner argues that

substantial evidence supports the ALJ’s decision because the ALJ (1) provided legally sufficient

reasons for assigning Dr. Johnson’s opinion limited weight; and (2) a logical bridge exists

between the evidence and the assessed RFC limitations. See Def.’s Mot. at 4. The Court will

now evaluate the parties’ arguments.

   I.      Subject Matter Jurisdiction

        The Court must first determine if it has subject matter jurisdiction over this matter, as Mr.

W. did not fully exhaust his administrative remedies. Whether social security insurance and

disability insurance benefits claimants have exhausted their administrative remedies before they

have reached a district court bears on the court’s grant of subject matter jurisdiction. See

Weinberger v. Salfi, 422 U.S. 749, 763–64 (1975). A claimant must go through the following

four steps to exhaust their administrative remedies: (1) an initial determination; (2) a

reconsideration; (3) a hearing before an ALJ; and (4) an Appeals Council Review. See 20 C.F.R.

§ 404.900(a)(1)-(4). After claimants complete this process, Section 405(g) of the Social Security

Act allows judicial review of “any final decision . . . made after a hearing.” 42 U.S.C. § 405(g).

This provision includes jurisdictional and non-jurisdictional elements. See Cost v. S.S.A., 770 F.

Supp. 2d 45, 48 (D.D.C. 2011). “The requirement that a plaintiff must first present his claim to

the agency is jurisdictional and cannot be waived, while the requirement that the plaintiff must

complete the agency review process is non-jurisdictional and may be waived.” Id. The

exhaustion element may be waived by an agency, see Weinberger, 422 U.S. at 767, or excused




                                                 14
by the courts. See Bowen v. City of New York, 476 U.S. 467, 484 (1986); Mathews v. Eldridge,

424 U.S. 319, 328 (1976).

         Here, the agency has waived the administrative exhaustion requirement, and the Court

has subject matter jurisdiction over Mr. W.’s claims. Mr. W. did not request review of the ALJ’s

decision from the Appeals Council, thus the Commissioner did not render a final decision below,

as envisioned by 42 U.S.C. § 405(g). As such, Mr. W. did not fully exhaust his administrative

remedies below. But the Commissioner’s Answer states that Mr. W. exhausted his

administrative remedies and that his case is an appeal of a final administrative decision that

denied Mr. W. disability insurance benefits. See Answer ¶¶ 5–6; Def.’s Mot. at 3. Considering

the Commissioner’s admissions and decision to not brief this non-jurisdictional issue, the agency

has waived the administrative exhaustion requirement. Thus, the Court finds that it has subject

matter jurisdiction over Mr. W.’s claims and will now discuss the parties’ substantive arguments.

   II.       The ALJ Afforded Appropriate Weight to the Treating Physician’s Opinion

         A. The Treating Physician Rule

         A reviewing court will not reweigh evidence considered by the Commissioner. See

Brown, 370 F. Supp. 2d at 288. Disability claims filed before March 27, 2017, are nevertheless

subject to the D.C. Circuit’s “treating physician rule.” Butler, 353 F.3d at 1003 (articulating the

rule); 20 C.F.R. §§ 404.1513, 416.913 (noting the sunset date for §§ 404.1527 and 416.927—the

regulations underlying the treating physician rule).6 When applicable, the rule makes a




         This Circuit’s treating physician rule is based on regulations codified at 20 C.F.R.
         6

§§ 404.1527 and 416.927. See Butler, 353 F.3d at 1003. Those regulations have since been
revised. See 82 Fed. Reg. 5844, 5865 (Jan. 18, 2017) (adopting revised evidentiary rules); 20
C.F.R. § 404.1513 (noting the March 2017 sunset date for § 404.1527); id. § 416.913 (same, for
§ 416.927). This case involves a claim for benefits filed in November 2015. See AR 279, 283.
The Court thus need not consider whether the Commissioner’s adoption of new rules for the
                                                15
claimant’s treating physician’s report “‘binding on the fact-finder unless [the physician’s opinion

is] contradicted by substantial evidence.’” Id. (quoting Williams v. Shalala, 997 F.2d 1494, 1498

(D.C. Cir. 1993)). Stated differently, the rule “creates a presumption in favor of treating

physicians’ opinions of claimants’ conditions.” Turner v. Astrue, 710 F. Supp. 2d 95, 105

(D.D.C. 2010) (citing Poulin v. Bowen, 817 F.2d 865, 873 (D.C. Cir. 1987)). The Commissioner

may depart from the recommendation of a treating physician under the rule, but “the ALJ bears

the burden of explaining why he [or she] has rejected the treating physician’s opinion and how

the doctor’s assessment is ‘contradicted by substantial evidence.’” Id. (quoting Williams v.

Shalala, 997 F.2d 1494, 1498 (D.C. Cir. 1993)). The rule stems from regulations directing the

Commissioner to accord “controlling weight” to a treating source’s medical opinion if it “is well-

supported by medically acceptable clinical and laboratory diagnostic techniques and is not

inconsistent with the other substantial evidence” in the record. 20 C.F.R. §§ 404.1527(c)(2),

416.927(c)(2). The premise is that “a claimant’s treating physicians have great familiarity with

[her] condition,” so their reports deserve “substantial weight.” Butler, 353 F.3d at 1003.

       The treating physician rule does not require ALJs to adopt every opinion a treating

physician offers. ALJs may reject opinions that lack record support. See Turner v. Astrue, 710

F. Supp. 2d 95, 106–07 (D.D.C. 2010). However, if an ALJ rejects a treating physician’s

opinion, he must explain his reasons for doing so and “how the doctor’s assessment is

contradicted by substantial evidence.” Id. at 106 (quoting Williams, 997 F.2d at 1498) (internal

quotation marks omitted); see also Butler, 353 F.3d at 1003. When discounting a treating

physician’s opinion, an ALJ need not reference the treating physician factors. See Grant v.




evaluation of opinion evidence permits this Court to deviate from the D.C. Circuit’s treating
physician rule set forth in Butler and Williams. The rule applies to this case.
                                                16
Astrue, 857 F. Supp. 2d 146, 154–55 (D.D.C. 2021). “The regulations require only that ‘good

reasons’ be provided for the weight given a treating physician’s opinion.” Id. at 155 (citing

Turner, 710 F. Supp. 2d at 106 (quotation omitted)). An ALJ satisfies this duty by noting

evidence contrary to the physician’s opinion even where the ALJ does not make a direct

comparison between medical evidence and the physician’s opinion. See Williams, 997 F.2d at

1499. SSA regulations identify six factors that guide the ALJ’s assessment of what weight to

give a treating physician’s medical opinion in the event that the opinion does not warrant

controlling weight: (1) the length of the treatment relationship and the frequency of examination;

(2) the nature and extent of the treatment relationship; (3) supportability; (4) consistency; (5)

specialization (i.e., the medical opinion of a specialist); and (6) other factors that tend to support

or contradict the medical opinion. See 20 C.F.R. §§416.927(c)(2)-(6); see also Turner, 710 F.

Supp. 2d at 106–07.

       B. The ALJ Properly Weighed Dr. Johnson’s Opinion When Calculating Mr. W.’s
          Manipulative Limitations During the Pre-Disability Period

       Mr. W. takes issue with the ALJ’s assessment of his residual functional capacity and the

ALJ’s underlying findings regarding Mr. W.’s limitations. Specifically, Mr. W. argues that the

ALJ substituted his analysis for Dr. Johnson’s when he rejected the limitations on (1) reaching,

(2) handling and fingering, (3) pushing and pulling, and (4) lifting and carrying and manipulating

outlined in Dr. Johnson’s medical source statements. See Pl.’s Br. at 14. He also asserts that

these significant limitations were work preclusive considering the vocational expert’s testimony.

See id. While the vocational expert is not a treating source, the Court will consider this argument

at the end of this section because Mr. W. asserts that it supports his limitations argument. The

Commissioner argues that treating source statements alone do not control an ALJ’s analysis and

that the ALJ’s explanations for why he did not adopt Dr. Johnson’s limitations for the relevant


                                                  17
period7 were sufficient. See Def.’s Mot. at 16–19. The Court agrees with the Commissioner and

finds that the ALJ identified substantial evidence and adequately justified his assessment of the

treating physician’s opinion.

               1. Reaching

       The ALJ found that Mr. W. was limited to occasionally reaching with his non-dominant

left upper extremity because of his severe left shoulder impairment. AR 820. This limitation,

while more specific, is consistent with Dr. Johnson’s opinions that Mr. W. could “occasionally”

and “continuously” reach above shoulder level. AR 654, 770. To support his conclusion, the

ALJ also referred to Dr. Nelson-Desiderio’s state agency physician assessment, AR 820, which

opined that Mr. W. was limited in his ability to reach overhead on his left. AR 133. The ALJ

cited Dr. Johnson’s opinion, noting that his finding was consistent with said opinion, and

explaining that the right hand and wrist impairment would not affect reaching. AR 820. Thus,

the Court is convinced that the ALJ afforded appropriate weight to Dr. Johnson’s opinion, and

finds that substantial evidence supports the ALJ’s conclusion regarding Mr. W.’s reaching

limitations.

               2. Handling and Fingering

       Mr. W. argues that the ALJ erred in assessing his handling (grasping) and fingering (fine

manipulation) limitations, because Dr. Johnson’s 2015 medical source statement stated that he

could not handle or finger objects after his September 2014 right wrist surgery. Before

considering Dr. Johnson’s opinions, the ALJ reviewed and discussed the record evidence and




       7
         Because Mr. W. challenges the ALJ’s decision to not find him disabled before October
28, 2016, the relevant period for this inquiry is May 15, 2013 (alleged disability onset date)
through October 28, 2016 (established disability onset date). Record evidence or medical source
opinions dated after this period shall not be considered.
                                                18
accommodated Mr. W.’s right wrist impairment by limiting him to occasionally handling and

fingering with his right upper extremity. See AR 814–17. Ultimately, the ALJ agreed with Dr.

Johnson that Mr. W. was limited in his ability to handle and finger with his dominant right upper

extremity before his September 2014 right wrist surgery, and he noted that Drs. Bedeau and

Nelson-Desiderio’s medical assessments and Dr. Johnson’s 2014 medical source statement

support this finding. AR 820. The ALJ also agreed that Mr. W. should have been limited to no

handling or fingering shortly after the surgery, as opined in Dr. Johnson’s 2015 medical source

statement. See id. The ALJ noted how Mr. W. “continued to be symptomatic” after the surgery

and that “Dr. Johnson was concerned there would be permanent impairment as [Mr. W.] was not

improving and EMG NCV testing in January 2015 showed a right carpal tunnel syndrome.” Id.

Nevertheless, the ALJ assumed the need for these limitations would not last and that Mr. W.’s

symptoms would improve after more physical therapy, thus validating his RFC limitation. See

id.

       Although the ALJ did not directly contrast his rejection of Dr. Johnson’s 2015 fingering

and handling limitation with record evidence, his earlier discussion regarding Mr. W.’s right

wrist impairment following Dr. Johnson’s 2015 medical source statement provides adequate

support for his conclusion that Mr. W. is limited to occasionally handling and fingering with his

right upper extremity. The ALJ considered the record and noted that although Mr. W. reported

consistent pain after his right wrist surgery, his condition stabilized with treatment before

October 2016. See AR 816–17. The record would not support limiting Mr. W. to no handling or

fingering objects because of the 2015 medical source statement, without considering the rest of

the evidence before October 2016. See Turner, 710 F. Supp. 2d at 106–07. Thus, substantial




                                                 19
evidence supports the ALJ’s conclusion to limit Mr. W. to occasionally handling and fingering

with his upper right extremity.

         Mr. W. also argues the ALJ relied on speculation that he would probably improve to

discredit Dr. Johnson’s 2015 opinion regarding fingering limitations, and that Dr. Johnson’s

2018 medical source statement proves that speculation false. See Pl.’s Br. at 15. But Dr.

Johnson’s 2018 medical source statement, which stated that Mr. W. had no functional use of his

right arm/hand, AR 1050, was not relevant to the ALJ’s conclusion because that submission

postdates the date on which the ALJ found Mr. W. disabled—October 28, 2016. Although the

ALJ may have misjudged the future improvement in Mr. W’s condition, that does not change the

fact that the record evidence discussed above adequately supports the ALJ’s conclusion on this

issue.

                3. Pushing and Pulling

         Next, the ALJ found that Mr. W. was limited to pushing and pulling ten pounds or less

with his upper right extremity. AR 817. Dr. Johnson’s 2014 medical source statement limited

Mr. W. to pushing and pulling up to twenty percent of an eight-hour workday, and did not

address the amount of weight that he could push or pull. AR 653. Dr. Johnson’s 2015 medical

source statement did not include any pushing/pulling limitations. AR 768-71. In fashioning his

limitation, the ALJ noted that Drs. Bedeau and Nelson-Desiderio’s medical assessments limited

Mr. W. to pushing and pulling no more than ten pounds. AR 820–21. Ultimately, the ALJ found

the variations “immaterial given vocational expert testimony to the effect that none of the below

[potential] three jobs require any pushing and/or pulling with the dominant right upper

extremity.” AR 821. That explanation satisfied the ALJ’s obligation to provide “good reasons”

for not adopting Dr. Johnson’s proposed limitation when he noted that none of the potential jobs



                                                20
would require this type of manipulation, and substantial evidence supports the ALJ’s conclusion

regarding pushing and pulling limitations. See Grant, 857 F. Supp. 2d at 155.

               4. Lifting and Carrying

       The ALJ also found that Mr. W. was unable to lift and carry more than ten pounds with

his upper right extremity. AR 817. This manipulative limitation is less restrictive than Dr.

Johnson’s opinions. Dr. Johnson’s 2014 statement restricted Mr. W. to occasionally carrying

five pounds or less and never lifting anything, AR 653, while his 2015 statement restricted Mr.

W. to occasionally lifting and carrying five pounds or less. AR 769. The ALJ rejected the 2014

limitations because “an individual must necessarily lift an object before carrying such an object.”

AR 821. He also rejected the 2015 limitations, even though they allowed for lifting before

carrying, because “the vocational expert testified persuasively that the [potential] three jobs

could still be performed.” Id. Again, the ALJ provided “good reasons” for not adopting Dr.

Johnson’s limitations when he noted the vocational expert’s testimony. See Grant, 857 F. Supp.

2d at 155. Thus, substantial evidence supports the ALJ’s finding regarding Mr. W.’s lifting and

carrying limitations.

               5. Vocational Expert Testimony

       Finally, Mr. W. argues that the vocational expert’s testimony during the hearing supports

a finding that the limitations that Dr. Johnson recognized rendered Mr. W. unable to work during

the relevant period. See Pl.’s Br. at 14. This testimony does not necessarily stand for this

proposition. Earlier in the hearing, the ALJ asked the vocational expert whether any jobs existed

in the national economy for an individual with limitations like those outlined in Dr. Johnson’s

medical source statements. AR 843–50. As previously noted, the vocational expert testified that




                                                 21
such an individual would be capable of working as a router, inspector, counter clerk, or a bakery

worker. AR 845, 847.

       Following the ALJ’s questioning, Mr. W.’s attorney questioned the vocational expert

about the expert’s testimony. In particular, the attorney asked if an individual who “could lift

occasionally zero to five [pounds] and carry occasionally zero to five [pounds] and nothing else .

. . would preclude light work.” AR 855. In response, the vocational expert stated that this would

be work preclusive, but it became clear that the expert was confused by the questioning. AR

855–56. To resolve inconsistencies between the vocational expert’s answer to this question and

the expert’s prior testimony, the ALJ redirected the vocational expert and Mr. W.’s attorney

examination, ultimately asking the vocational expert whether Mr. W. could still perform the

identified jobs with limitations. See AR 856–58. Again, the vocational expert testified that an

individual with Mr. W.’s limitations could work as a router, an inspector, and a bakery worker.

AR 858. Contrary to Mr. W.’s assertion, the vocational expert’s testimony, when assessed as a

whole, does not support a finding that Dr. Johnson’s noted limitations are work preclusive.

Thus, substantial evidence supports the ALJ’s decision.

       C. The ALJ Had a “Legitimate Medical Basis” for Denying Mr. W.’s Claim During
          the Pre-Disability Period

       Mr. W. also argues the ALJ erred because he did not evaluate Dr. Johnson’s medical

opinion evidence with respect to the factors enumerated in § 404.1527(c). See Pl.’s Br. at 15–16.

But, as stated above, an ALJ need not discuss each factor when according weight to a treating

physician’s opinion. See Grant, 857 F. Supp. 2d at 154–55. The ALJ gave good reasons when

discussing his reasons for rejecting some of Dr. Johnson’s conclusions regarding Mr. W.’s

limitations and provided evidence and reasoning to support his conclusions. See id. at 155

(citing Turner, 710 F. Supp. 2d at 106 (quotation omitted)); Williams, 997 F.2d at 1499.


                                                22
         Mr. W. also contends that the ALJ “needed to have a legitimate medical basis” for

denying his claim. Pl.’s Br. at 16. He asks the Court to assume, “for the sake of argument, that a

reasonable ALJ could have questions regarding Plaintiff’s impairments or symptoms, or about

the consistency of the only examining medical opinion with the underlying record.” Id. In such

a situation, Mr. W. asserts that the ALJ could have: (1) ordered a consultative examination; (2)

contacted Dr. Johnson for clarification or more specific limitations; (3) asked the State Agency

to review the AR; or (4) asked a medical expert to review the AR. See id. The Commissioner

asserts that the ALJ was not required to take any of the steps listed by Mr. W. See Def.’s Mot. at

19–20.

         The Court agrees with the Commissioner’s positions and finds that the ALJ acted well

within his discretion in declining to obtain additional opinions and reviews of the record. First,

an ALJ should only require a consultative examination if “the evidence as a whole, both medical

and nonmedical, is not sufficient to support a decision.” 20 C.F.R. § 404.1519a(b). Also, the

decision to order a consultative examination is discretionary. See Sims v. Apfel, 224 F.3d 380,

381–82 (5th Cir. 2000). Here, a consultative examination was not necessary because the record

evidence was sufficient to support the ALJ’s disability determination. Second, ALJs are only

required to recontact a medical source if the information is inadequate to determine whether a

claimant is disabled or not. See 20 C.F.R. § 404.1520b(b)(2)(i). Recontacting Dr. Johnson was

not required because the information in the record was sufficient to determine whether or not Mr.

W. was disabled. Third, the ALJ was not required to send the AR back to the state agency for

review, and the Court has found no precedent suggesting otherwise. Finally, ALJs are required

to seek opinions from medical experts in three narrow circumstances, none of which are present

in this case. See HALLEX § I-2-5-34 (S.S.A.), 1994 WL 637370 (listing mandatory and



                                                23
discretionary reasons for an ALJ to seek a medical expert opinion). The Court recognizes that an

opinion from a medical expert may have been helpful, but the ALJ was well within his discretion

to not request such an opinion. Accordingly, the ALJ had a “legitimate medical basis” to deny

Mr. W.’s disability benefits claim for the period before October 28, 2016.

   III.      A Logical Bridge Exists Between the Evidence and the ALJ’s Determination
             That October 28, 2016 Was the Disability Onset Date

          Mr. W. argues that the ALJ’s conclusion that October 28, 2016 was Mr. W.’s disability

onset date was “not related to any new development, test results, or any other evidence

establishing a logical bridge between the finding and the evidence.” Pl.’s Br. at 18 (citation

omitted). Mr. W. quotes a portion of the ALJ decision that discusses his October 28, 2016

doctor’s visit, during which he noted his right wrist and bilateral shoulder impairments. See id.

(quoting AR 822). He asserts that the record is replete with mentions of his right wrist and

bilateral shoulder impairments from 2013 through October 2016, and that nothing about the

October 28, 2016 visit is unique. See id. The Commissioner references the same portion of the

ALJ’s decision and argues that this explanation was enough to satisfy the ALJ’s burden. See

Def.’s Mot. at 22–23. While October 28, 2016 was not the first mention of Mr. W.’s

impairments, the ALJ’s decision creates a logical bridge between the record evidence and this

established onset date and the related RFC assessments. The ALJ thoroughly and adequately

explained how the record evidence and treating physician opinions support his pre-disability

reaching, handling, fingering, pushing, and pulling RFC limitations, as discussed below. See AR

815–18, 820–21.

          Invocation of the logical bridge argument necessitates a discussion about the related RFC

limitations as “SSR 96-8p requires that the ALJ build a ‘logical bridge’ from the evidence to his




                                                 24
conclusion.” Banks v. Astrue, 537 F. Supp. 2d 75, 84 (D.D.C. 2008) (citation omitted). The

ALJ’s discussion must include the following:

       [A] thorough discussion and analysis of the objective medical and other evidence,
       including the individual’s complaints of pain and other symptoms and the
       adjudicator’s personal observations, if appropriate; a resolution of any
       inconsistencies in the evaluation as a whole; and a logical explanation of the effects
       of the symptoms, including pain, on the individual’s ability to work.

SSR 96-8p, 1996 WL 374184, at *7 (July 2, 1996). If such a connection exists, the ALJ’s

decision is supported by substantial evidence. See Pittman v. Berryhill, No. 15-cv-1543, 2017

WL 1292980, at *5 (D.D.C. Mar. 6, 2017).

       1. Reaching

       First, a logical bridge exists between the record evidence and the ALJ’s conclusions

regarding Mr. W.’s reaching limitations. The ALJ limited Mr. W. to occasionally reaching with

his non-dominant left upper extremity due to his severe left shoulder impairment. AR 820. This

limitation is consistent with Dr. Johnson’s opinions that Mr. W. could “occasionally” and

“continuously” reach above shoulder level. AR 654, 770. The ALJ also referred to Dr. Nelson-

Desiderio’s state agency physician assessment, AR 820, which opined that Mr. W. was limited in

his ability to reach overhead on his left, AR 133. Thus, the Court finds that this RFC limitation

is supported by substantial evidence.

       2. Handling and Fingering

       The ALJ properly assessed that Mr. W. was able to occasionally handle and finger with

his right upper extremity. AR 817, 820. Dr. Johnson’s opinions limited Mr. W. to occasional

handling and fingering before his right wrist surgery in August 2014 and to no handling or

fingering in January 2015 after his September 2014 right wrist surgery. Notwithstanding the

more restrictive post-surgery limitation, the ALJ held that the latter limitations were unlikely to



                                                 25
last considering probable improvement post-surgery and concluded that Mr. W. could

occasionally handle and finger before the October 2016 disability onset date. AR 817, 820. As

the relevant period for this analysis ends in October 2016, the Court considers Dr. Johnson’s

2014 and 2015 statements. Considering Mr. W. underwent the September 2014 right wrist

surgery to stabilize his pain, it was reasonable for the ALJ to assume that Mr. W.’s right wrist

impairment and symptoms would improve to a degree following surgery-related pains. Thus, the

Court finds the handling and fingering RFC limitation valid and supported by substantial

evidence.

       3. Pushing and Pulling

       The ALJ’s explanation for the pushing and pulling limitations are similarly appropriate

considering the record and Dr. Johnson’s opinions. Dr. Johnson’s August 2014 opinion limited

Mr. W. to pushing and pulling with his right hand for twenty percent of an eight-hour workday,

AR 653, while his January 2015 opinion further limited Mr. W. to never pushing or pulling

during the workday. AR 769. The ALJ noted that the state agency physician assessments opine

that Mr. W. should be limited to pushing and pulling no more than ten pounds but found the

different assessment irrelevant because the vocational expert testified that the three potential jobs

do not require pushing or pulling with the right upper extremity. AR 820–21. Considering the

ALJ’s discussion, the Court finds the ALJ’s pushing and pulling RFC limitation valid and

supported by substantial evidence.

       4. Lifting and Carrying

       While the lifting and carrying no more than ten pounds limitation was not as developed

as the others, a logical bridge exists. The ALJ’s limitation was less restrictive than Dr. Johnson’s

opinions. The August 2014 medical source statement assessed that Mr. W. could never lift



                                                 26
objects but could occasionally carry zero to five pounds. AR 653. The ALJ stated that was

“inconsistent as an individual must necessarily lift an object before carrying such an object.” AR

821. The January 2015 medical source statement assessed that Mr. W. could occasionally lift

and carry zero to five pounds. AR 769. The ALJ disregarded these opinions and relied on the

vocational expert’s testimony in response to a hypothetical that assumed a person with similar

impairments could occasionally lift and carry twenty pounds or could frequently lift and carry ten

pounds. See AR 844. The vocational expert found that such an individual would be able to

either work as a counter clerk, router, or inspector. AR 844–45. Accordingly, the ALJ assessed

Mr. W.’s RFC limitations at ten pounds, not five. AR 817. This limitation, albeit less restrictive,

seems to be adequate considering the vocational expert’s testimony. Thus, the Court finds this

RFC limitation supported by substantial evidence.

                                CONCLUSION AND ORDER

       For the reasons stated above, the Court DENIES Mr. W.’s Motion for Judgment of

Reversal and GRANTS the Commissioner’s Motion for Judgment of Affirmance.




Date: September 15, 2022
                                      ROBIN M. MERIWEATHER
                                      UNITED STATES MAGISTRATE JUDGE




                                                27